
	
		I
		112th CONGRESS
		2d Session
		H. R. 6192
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend certain of the supplemental agricultural
		  disaster assistance programs through fiscal year 2012 and to continue to fund
		  such assistance through the Agricultural Disaster Relief Trust
		  Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Supplemental Agricultural Disaster
			 Assistance Act of 2012.
		2.Supplemental
			 agricultural disaster assistance
			(a)Federal Crop
			 Insurance Act
				(1)Livestock
			 indemnity paymentsSection 531(c)(1) of the Federal Crop
			 Insurance Act (7 U.S.C. 1531(c)(1)) is amended by striking The
			 Secretary and inserting For fiscal year 2012, the
			 Secretary.
				(2)Livestock forage
			 disaster programSection 531(d)(2) of the Federal Crop Insurance
			 Act (7 U.S.C. 1531(d)(2)) is amended by striking The Secretary
			 and inserting For fiscal year 2012, the Secretary.
				(3)Emergency
			 assistance for livestock, honey bees, and farm-raised
			 fishSection 531(e)(1) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(e)(1)) is amended by striking The Secretary shall use up to
			 $50,000,000 per year from the Trust Fund and inserting For
			 fiscal year 2012, the Secretary shall use up to $50,000,000 from the Trust
			 Fund.
				(4)Period of
			 effectivenessSection 531(i) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(i)) is amended by striking 2011, and inserting
			 2011 (and September 30, 2012, in the case of losses covered by
			 subsections (c), (d), and (e)),.
				(b)Trade Act of
			 1974
				(1)Livestock
			 indemnity paymentsSection
			 901(c)(1) of the Trade Act of 1974 (19 U.S.C. 2497(c)(1)) is amended by
			 striking The Secretary and inserting For fiscal year
			 2012, the Secretary.
				(2)Livestock forage
			 disaster programSection
			 901(d)(2) of the Trade Act of 1974 (19 U.S.C. 2497(d)(2)) is amended by
			 striking The Secretary and inserting For fiscal year
			 2012, the Secretary.
				(3)Emergency
			 assistance for livestock, honey bees, and farm-raised fishSection 901(e)(1) of the Trade Act of 1974
			 (19 U.S.C. 2497(e)(1)) is amended by striking The Secretary shall use up
			 to $50,000,000 per year from the Trust Fund and inserting For
			 fiscal year 2012, the Secretary shall use up to $50,000,000 from the Trust
			 Fund.
				(4)Period of
			 effectivenessSection 901(i)
			 of the Trade Act of 1974 (19 U.S.C. 2497(i)) is amended by striking
			 2011, and inserting 2011 (and September 30, 2012, in the
			 case of losses covered by subsections (c), (d), and (e)),.
				(c)Agricultural
			 disaster relief trust fundSection 902 of the Trade Act of 1974
			 (19 U.S.C. 2497a) is amended—
				(1)in subsection
			 (b)(1), by striking 2011 and inserting 2012;
			 and
				(2)in subsection (d),
			 by striking (as such sections are in effect on the date of the enactment
			 of the Food, Conservation, and Energy Act of 2008).
				(d)Waiver of risk
			 management purchase requirementSubsection (g) of section 531 of the
			 Federal Crop Insurance Act (7 U.S.C. 1531) and subsection (g) of section 901 of
			 the Trade Act of 1974 (19 U.S.C. 2497) shall not apply in determining the
			 eligibility of producers for assistance under subsections (c), (d), and (e) of
			 such sections for losses covered by such subsections during fiscal year
			 2012.
			
